--------------------------------------------------------------------------------

Exhibit 10.2
 
SECURED NOTE PAYABLE


$400,000
February 11, 2008



FOR VALUE RECEIVED, BRIDGETECH HOLDINGS INTERNATIONAL, INC. (the "Borrower" or
the “Company”) hereby promises to pay to the order of Carrie Yuen (the
“Lender”), on or before May 11, 2008 (the “Due Date”), the principal sum of four
hundred thousand dollars ($400, 000) plus interest of 8% from the date above.


1.           Payment/Conversion Terms.    Principal and Interest.  All unpaid
principal and accrued interest shall be due and payable not later than the Due
Date.


2.           Adjustment to Terms.   This Note and each of the provisions of this
Note shall, at the option of the Lender in writing, adjust to those offered
others in the upcoming bridge financing.


3.           Events of Default.  The entire unpaid principal amount of this
Note, together with all accrued interest thereon, shall, at the option of the
Lender, forthwith become due and payable, without notice or demand of any kind,
all of which are hereby expressly waived, upon the occurrence of any of the
following events:


(a)           if there is a default in the payment of the principal of and/or
interest on the Note in accordance with the terms hereof or in the due
observance or performance of any of the conditions, covenants or agreements
contained herein;


(b)           if the Company shall admit in writing its inability to pay its
debts generally as they become due;


(c)           if the Company shall become insolvent, or shall be adjudicated
bankrupt;


(d)           if bankruptcy, insolvency, arrangement, debt adjustment, or
receivership proceedings, in which the Company is alleged to be insolvent or
unable to pay its debts as they mature, shall be instituted by or against the
Company; or if such pro­ceedings shall not be dismissed within 30 days after
their institution or within such additional period of time as the Company shall
reasonably request, provided the Company is diligently and in good faith
prosecuting such dismissal;


(e)           if the Company shall make an assignment for the benefit of
creditors;


(f)           if there is a material and adverse change in the Company's
financial position or business and affairs;



3.           Remedies.  In case any one or more of the events specified in
Section 2  hereof shall have occurred and be continuing for more than 30 days
from written notice of Lender then the Lender may proceed to protect and enforce
its rights either by suit in equity and/or by action at law, whether for the
specific performance of any covenant or agreement contained in this Note or in
aid of the exercise of any power granted in this Note, or the Company may
proceed to enforce the payment of all sums due upon this Note or to enforce any
other legal or equitable right of the Company.


 
 

--------------------------------------------------------------------------------

 


4.           Payment of Costs and Expenses.  The Borrower shall pay all costs
and expenses (including, without limitation, reasonable attorneys' fees)
incurred by the Lender in order to collect the amounts due hereunder or to
protect its interests hereunder.


5.           Waiver of Presentment and Notice of Dishonor.  The Borrower and all
others who may at any time be liable hereon in any capacity, jointly and
severally, waive any requirement of presentment, demand for payment, protest,
notice of dishonor, notice of acceleration, notice of protest, or further notice
or demand of any kind.


6.           Notices.  All notices, requests, consents and other communications
hereunder to any party shall be deemed to be sufficient if contained in a
written instrument delivered in person or duly sent by overnight courier,
facsimile transmission or first class registered or certified mail, return
receipt requested, postage prepaid, addressed to such party at the address set
forth below or such other address as may hereafter be designated in writing by
the addressee to the addressor listing all parties:


 
(a)
If to the Company, to:

Bridgetech Holdings International, Inc
402 W. Broadway, 26th Floor
San Diego, CA 92101
Fax: 619-564-7149
Attn:  Michael Chermak


 
(b)
If to the Lender:

Carrie Yuen
B1, Laconia Cove
5 Silver Star Path, Silverstrand
Clear Water Bay Road
Kowloon
Hong Kong


All such notices and communications shall be deemed to have been given in the
case of (a) personal delivery on the date of such delivery, (b) overnight
courier on the day following delivery to such courier and (c) mailing on the
third day after the posting thereof.


7.           Governing Law.  This Note shall be governed by and construed in
accordance with the laws of California.


8.           Binding Effect; Successor and Assigns.  This Note shall be binding
upon and inure to the benefit of and be enforceable by the respective successors
and assigns of the parties hereto, provided that the Borrower may not sell or
assign or transfer any of its interest hereunder without the prior written
consent of the Lender, its successors or assigns.
9.           Severability.  If any term, condition, or provision of this Note
shall be held to be invalid, illegal or unenforceable in any respect, then in
such event the remainder of this Note shall not be affected thereby and it shall
remain in full force and effect except with respect to such term, condition, or
provision.
 
 
 

--------------------------------------------------------------------------------

 
 
10.           Amendments; No Waiver.  Failure of the Lender to insist upon the
strict performance of any term, provision or covenant of this Note, or to
exercise any option or election conferred, shall not be deemed to be a waiver or
relinquishment of any future breach of any such term, covenant, condition,
election or option.  No provision of this Note may be waived, modified or
discharged orally, by course of dealing or otherwise, without writing signed by
the party to be charged with such waiver, modification or discharge.


Security Position. Borrower shall secure this note with 51% of the equity of
Bridgetech Asia Limited, a BVI company. Such security shall be evidenced by the
filing of a UCC notice with the State of California. Such security shall
supersede any other claims regarding ownership of Bridgetech Asia Limited.


IN WITNESS WHEREOF, the Borrower has caused this Note to be executed and
delivered by its agent thereunto duly authorized, as of the date first written
above.






BRIDGETECH HOLDINGS INTERNATIONAL, INC.
         
By:
   
Name:  Michael Chermak
 
Title:    Chairman and Chief Executive Officer
 

 
 

--------------------------------------------------------------------------------


